Title: Editorial Note
From: 
To: 


      While John Adams was concluding his long series of replies to William Brattle on the independence of the judges, he was engaged with others in a more direct effort to assert in the winter of 1773 the rights of the province. He played a vital part in framing the response of the House of Representatives to two messages sent down to the General Court by Gov. Thomas Hutchinson, and his efforts show the development of his political thought.
      The exchanges between Hutchinson and the two legislative houses between 6 January and 6 March arose from the same basic issue which had drawn Adams into debate with Brattle: the extent of Parliament’s authority. The Votes and Proceedings of the Boston town meeting of 20 November 1772, occasioned by the application of royal revenues to the payment of judges’ salaries, had so stirred the Massachusetts towns, among which it had been circulated, that the Governor decided to clear the air with a public examination of the underlying question of Parliament’s authority in the colonies. (For a discussion of Hutchinson’s reaction to the reception accorded Boston’s protest, see Bailyn, Thomas HutchinsonBernard Bailyn, The Ordeal of Thomas Hutchinson, Cambridge, 1974., p. 206–207; Brown, Revolutionary PoliticsRichard D. Brown, Revolutionary Politics in Massachusetts: The Boston Committee of Correspondence and the Towns, 1772–1774, Cambridge, 1970., p. 85–86.) As Hutchinson saw it, Bostonians had based their protest on two false assumptions—that charter rights protected them from the exactions of Parliament, and that there was a deliberate conspiracy against the rights of colonists. Unchallenged, these assumptions must lead to a “total separation from the kingdom, by their independency upon Parliament, the only bond which could keep them united to it” (Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:266). And through a circular letter, Massachusetts would spread these principles to other colonies (Hutchinson to Dartmouth, 7 Jan. 1773, Docs. of Amer. Rev.K. G. Davies, ed., Documents of the American Revolution, 1770–1783, Shannon and Dublin, 1972– ., 6:44).
      Recognizing the dangers of public debate, but confident of his own ability to show the fallacies of the whig position, and lacking any instruction from the home government, Hutchinson felt he had to go ahead. To a specially called joint session of the General Court, he explained his position on the principles of the constitution under which the colony must operate. (Hutchinson’s message of 6 Jan. is printed in Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1772–1773, p. 138–143.) He welcomed, he said, a response to his argument and promised to consider objections. Never had a Massachusetts governor so courted debate on basic principles with the General Court.
      Nothing Hutchinson said was new or original; he had explained his views on earlier occasions. The burden of his message was submission to the supreme authority of Parliament; that clause in the charter allowing the provincial legislature to make “such Laws as are not repugnant to the Laws of England” meant that Parliament had a reserve power to bind the colonies by its laws. Despite the charter’s guaranteeing to colonists the rights of Englishmen, these rights could not be identical with those enjoyed by Englishmen still at home. Citizens of Massachusetts by their location had relinquished the right of electing members to Parliament, for example. A natural right of consent to Parliament’s acts was no justification for denying that body’s right to govern them and insisting that the General Court was the only legitimate lawmaking body. Nor could there be two independent legislative bodies in a single state. The only alternative to acceptance of parliamentary authority was complete independence, which would lay the province open to the assaults of dangerous enemies (Bailyn, Thomas HutchinsonBernard Bailyn, The Ordeal of Thomas Hutchinson, Cambridge, 1974., p. 207, 209).
      The failure of the House to act immediately in reply to his speech may have encouraged Hutchinson in the belief that many members were amazed to learn the true nature of the constitution and that he had won converts to his position (Hutchinson to John Pownall, 7 Jan. 1773, Docs. of Amer. Rev.K. G. Davies, ed., Documents of the American Revolution, 1770–1783, Shannon and Dublin, 1972– ., 6:45). He was to be disabused of these notions. The story repeated by Hutchinson that the House in consternation sent messages southward seeking the aid of Daniel Dulany and John Dickinson (Bailyn, Thomas HutchinsonBernard Bailyn, The Ordeal of Thomas Hutchinson, Cambridge, 1974., p. 208) probably has no foundation. The committee named to draft a reply, made up of Thomas Cushing, Samuel Adams, John Hancock, Joseph Hawley, and five others, was ready with its report within fourteen days, hardly time enough for a messenger to go and return and still permit the committee to get its work done. The committee reported on 22 January, the report being debated that day and on 26 January, when it was unanimously accepted (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1772–1773, p. 146, 172, 177). The reply of the House, responding directly to points made by the Governor, was impressive for its cogency and command of historical and legal sources. Ironically, the Governor’s own history of Massachusetts was quoted to refute his claims.
      Although John Adams was not a member of the House at this time, he was consulted and left two substantial accounts of the role he played (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:304–305; to William Tudor, 8 March 1817, printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:311–313). In both, Adams attributed the committee’s turning to him to the influence of Joseph Hawley. Samuel Adams had prepared a draft for the committee, probably with the cooperation of Dr. Joseph Warren and perhaps with the assistance of Benjamin Church, neither of them members of the committee. Dissatisfied with the draft, Hawley, without whose “countenance, concurrence, and support” no “question upon legal and constitutional subjects” could pass the House, insisted that John Adams “must be invited and must be present at every Meeting” of the committee (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:311; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:305).
      Despite the “Jealousy and Envy” Adams detected in committee members who resented “this superiour Attachment of Major Hawley to me” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:305), an effective working relationship developed. Although Adams presented a franker version of the tale in his Autobiography than in his tactful letter to Tudor, the two accounts agree on his displeasure with the more “popular” portions of the report prepared by Samuel Adams. Instead, Adams wished to substitute “legal and constitutional Reasonings” more in tune with the Governor’s own message. “The gentlemen,” he told Tudor, “very civilly requested me to undertake the task, and I agreed to attempt it.” He described his method thus: “I drew a line over the most eloquent parts of the oration they had before them, and introduced those legal and historical authorities which appear on the record” (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:313). The resulting document, adopted by the House, appears as No. I, below.
      Disappointed in the House reply and perhaps wishing he had not begun a debate, Hutchinson thought at first to delay his rebuttal until the close of the legislative session (Hutchinson to Dartmouth, 1 Feb. 1773, Docs. of Amer. Rev.K. G. Davies, ed., Documents of the American Revolution, 1770–1783, Shannon and Dublin, 1972– ., 6:80). But he changed his mind. When his counter-reply came at last on 16 February, it centered attention on the House claim that the colonies as originally foreign territory, acquired but not a part of the realm of England, were outside Parliamentary jurisdiction. Hutchinson’s answer was that the realm and other dependencies formed “one intire Dominion.” Massachusetts was a “feudatory of the imperial Crown of England.” No sovereign in his personal capacity could alienate territory to create new and separate governments. Hutchinson held that no responsible authority supported the proposition that only “the ancient territorial Realm” was “subject to the Supreme Authority of England.” Aside from this central point, the Governor complained with some justice that his History had been misused: he cited passages demonstrating that General Courts in the past had specifically acknowledged Parliament’s authority (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1772–1773, p. 229–241).
      One further reply from the House concluded its side of the debate. On 18 February a committee consisting of Thomas Cushing, Samuel Adams, John Hancock, and six others was named to draft a reply to the Governor’s second message. Although Hawley was not on this new committee, Samuel Adams continued to seek the aid of John Adams. The resulting report (No. III, below) was submitted to the House on 2 March and adopted that same day (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1772–1773, p. 245, 268).
      The failure of historians to note John Adams’ contributions to this second House reply must be attributed to Adams himself, for in his recollections of the incident, he invariably referred to “an Answer” to a “Speech” by Hutchinson. And his reference to Joseph Hawley’s part in the matter would lead scholars to believe that Adams was involved only in the reply to the first of Hutchinson’s messages, since Hawley was not on the committee named to answer the Governor’s second message. But, as Samuel Adams revealed in his note to John, 22? February (No. II, below), the latter had been asked to “commit” his “Thoughts to writing” even before Hutchinson’s speech of 16 February appeared in print in the Boston Gazette. Charles Francis Adams recognized more than a century ago that the “casual note of Samuel Adams” showed clearly that John Adams was to participate in drafting the second reply of the House, “at least in that particular upon which the governor had pounced with such assurance of victory”—the House contention respecting realm and dominion. Interpreting Samuel Adams’ request as an admission of “the little confidence he had in his own resources to meet the issue he had been the agent to present,” C. F. Adams concluded: “This makes it probable that the reply which closed the controversy is more exclusively the work of John Adams, in manner as well as matter, than the earlier paper” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:126).
      There is, however, better evidence yet for attributing to John Adams important portions of the second reply to Hutchinson. In the letter to William Tudor of 8 March 1817, John Adams concluded his recollection of his collaboration with the House committee with these sarcastic remarks: “Mr. Hutchinson really made a meagre figure in that dispute. He had waded beyond his depth. He had wholly misunderstood the legal doctrine of allegiance.” To demonstrate the Governor’s limitations, Adams continued with this anecdote: “I had quoted largely from a law authority which no man in Massachusetts, at that time, had ever read. Hutchinson and all his law counsels were in fault; they could catch no scent. They dared not deny it, lest the book should be produced to their confusion. It was humorous enough to see how Hutchinson wriggled to evade it. He found nothing better to say than that it was ’the artificial reasoning of Lord Coke.’ The book was Moore’s Reports. The owner of it, for, alas! master, it was borrowed, was a buyer, but not a reader, of books. It had been Mr. Gridley’s” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:313).
      After more than four decades, Adams recalled with relish Hutchinson’s scornful dismissal of the “artificial Reasoning of Lord Chief Justice Coke.” But the Governor made this remark, not in his reply to the first House message of 26 January, but in that to the second House reply. In his final rebuttal, delivered at the close of the General Court session on 6 March, Hutchinson employed the phrase with respect to the passage which argued that “Allegiance is due to the natural Person and not to the Body Politick of the King” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1772–1773, p. 297). And, to confirm Adams’ recollection, this was the only section in either House message which drew upon Cases Collect & Report per Sir Fra. Moore. (For passages taken from Moore, see No. III, notes 5, 7, 9, below. Despite the French title, some of the cases were reported in English.)
      The use of Moore is not the only contribution which can be attributed to John Adams. Much of the section introducing the material on realm and allegiance is drawn from his “A Dissertation on the Canon and the Feudal Law” (see May – 21 October 1765, above). Although it is impossible to tell whether John Adams himself rewrote these paragraphs from his earlier essays or whether Samuel “borrowed” heavily from the “Dissertation” for sections which he contributed to the House statement, it is clear that John Adams must have at least reviewed the passages closely. The House reply contains additional material from the historian William Robertson, which did not appear in the “Dissertation,” but which came to John Adams’ attention after its publication in 1765, and the pertinence of which he noted in the margins of his own copy of that work’s London edition (see No. III, note 2, below).
      Portions of the House reply in March which can be identified as Adams’ work mark an important development in his political thought. Here the youthful author of the “Dissertation” begins his transformation into the author of the Novanglus letters. His use of Moore’s report on the post nati case, the philosophical heart of the House reply, anticipates his fuller presentation of a theory of realm and dominion, colonial rights and parliamentary limitations, in Novanglus nearly two years later. In Novanglus, the reader finds the same arguments now polished and refined, but buttressed with historical precedents which Adams apparently found too late to include in the 1773 House document. (See 23 Jan.–April 1775, Novanglus letter No. IX, in JA, PapersPapers of John Adams, ed. Robert J. Taylor and others, Cambridge, 1977–, vol. 2.)
      Failure to credit Adams with authorship of the central portions of the House reply of 2 March is all the more unfortunate as the relation between that message and his later writings has long been recognized. In 1923 Charles McIlwain wrote admiringly of the House message as “one of the most remarkable in the whole series of American ’revolutionary’ state papers”; and he recognized that that message set forth the “historical and constitutional basis of article four of the Declaration [of Rights and Grievances]” drafted in the Continental Congress in October 1774 (The American Revolution: A Constitutional Interpretation, N.Y., 1923, p. 122). He was aware of Adams’ authorship of that article in the Declaration as well as of the Novanglus letters, which McIlwain termed, “the most elaborate exposition extant of the American interpretation of the constitutional problem of the empire” (same, p. 139).
      In 1929, McIlwain expanded on these themes. Writing of the “Massachusetts doctrine,” that is, “the principle that allegiance to the English King involves no obedience to the English parliament,” he pointed out that that “doctrine” was clearly expressed in the House reply of March 1773, was incorporated in Article 4 of the Declaration of Rights and Grievances, and finally affirmed in Novanglus. The last, McIlwain characterized as “the most powerful and comprehensive statement ever made of the doctrine of the Continental Congress” (“The Transfer of the Charter to New England, and its Significance in American Constitutional History,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 63 [Dec. 1929]:61, 62).
      In neither discussion did McIlwain realize that the Declaration of 1774 and the Novanglus letters were related to the March 1773 message by more than the accident of time and colony of origin. The developing strain in Adams’ thought, moving logically from his 1765 “Dissertation,” which acknowledged the modified feudalism under which Puritans held their land, through Novanglus, was the realization that the legal tradition which he revered could justify an alternative to the forms of royal government imposed on his native province and believed by Hutchinson to be the only forms possible. In 1773, Adams did not submit a blueprint for revolution or insurrection; but he did supply the House with historically and legally respectable arguments for change.
      Hutchinson had lost his gamble that his logic might end political dissension. The members of the General Court recognized the opportunity the Governor had given them for publicizing views fundamentally opposed to his. On the morning of 6 March, even before Hutchinson delivered his final speech to the General Court, the House voted to have the documents relating to the debate put into a pamphlet for distribution to each House member and to every town clerk in Massachusetts (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1773–1774, p. 290). The pamphlet appeared as The Speeches of His Excellency Governor Hutchinson, to the General Assembly of the Massachusetts-Bay. At a Session begun and held on the 6th of January, 1773. With the Answers of His Majesty’s Council and the House of Representatives Respectively, Boston, 1773 (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 12856).
      Adams saw that Hutchinson’s “Ruin and Destruction must spring out of” the controversy he had invited and that the Governor’s disgrace must come “either from the Ministry and Parliament on one Hand, or from his Countrymen, on the other” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:77). In the end, Hutchinson could thank both sides for his “Ruin.” The ministry would doubt his ability to govern the unruly and contentious colonists of Massachusetts. And, within the province, he had given men like John Adams a chance to take their thinking one step further toward espousal of independence, although Hutchinson had expected to terrify them with its “Miseries” in order to bring them to their senses.
     